BOND, J.—
It seems clear from the evidence that the profession of .these two ladies is not one which has practitioners scattered ■ about ¡to supply various neighborhoods. On -the contrary, one practitioner, ■ centrally located, appears to diraw .upon the whole city and a wide región of neighboring country for customers. When the defendant sold her business she intended leaving the state, and having no further business in Baltimore. And it was the intention of the parties, I think, that Mrs. Benziuger should be in such a position that she might represent herself as the successor of Dr. Brown in the business previously enjoyed by Dr. Brown in Baltimore. Any action on Dr. Brown’s part derogating from that right or interfering materially with the benefits which should follow from it is a violation of the contract. If Dr. Brown resumes business in Baltimore, it would. I am persuaded, interfere materially with the business sold to Mrs. Ben-zinger, and so, as a violation of the contract of sale, should be enjoined.
A decree permanently enjoining the defendant from practicing in Baltimore city will accordingly be signed.